The election of James Hasty, returned a member from the town of Standish, was controverted by William Thompson and others, on the following grounds, stated in their petition2 :—
“ That the meeting for the choice of a representative, in said town, was appointed to be held at one o’clock in the afternoon, at which time, the petitioners attended, and found the selectmen, town clerk, and constable present; that they waited until a quarter past three, and called, at two several times, for the opening of the meeting, which was refused by the selectmen ; that, concluding thereupon, that there would be no meeting opened, they dispersed; and that the selectmen afterwards called in a party, who, the petitioners suppose, elected the member returned.”
The committee on elections reported, that these facts, if proved, would not affect the right of the member to his seat. The report was agreed to.3

 Same, 37.


 Same, 53.